Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 23, 2015

The Court of Appeals hereby passes the following order:

A14A2269. HUERTA-RAMIREZ v. THE STATE.

      Upon consideration of the entire record and applicable law, this interlocutory
appeal is hereby DISMISSED as having been improvidently granted.

                                      Court of Appeals of the State of Georgia
                                                                           03/23/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.